Appeal by claimant from a decision of the Unemployment Insurance Appeal Board which upheld a determination disqualifying claimant from receiving benefits for 42 consecutive days on the ground that he voluntarily left his employment without good cause. (Unemployment Insurance Law, § 593, subd. 1, par. [c] [Labor Law, art. 18].) The facts are undisputed. Claimant was employed as an assistant bookkeeper. On April 28,1955, the employer’s certified public accountant gave claimant some figures to be posted in making opening entries in a new set of books for a new fiscal year. The employer was present and directed claimant to make the entries. Claimant objected to making these entries because he considered it beyond the duties of his job, and felt that the head bookkeeper should make them. Claimant sat in the employer’s office for approximately three hours brooding about the matter, and finally refused to make the entries and was discharged. It has been found as a fact that claimant’s refusal to perform the work assignment given to him brought about his dismissal, and that under such circumstances this constituted a voluntary leaving of the employment without *627good cause. What constitutes “good cause” is not defined in the statute, and would ordinarily be a question of fact. When claimant made the choice, amounting to an election not to meet a condition of the work, he became separated from his employment by his own choice, and it must be deemed within the fact-finding power of the board to determine, under the particular circumstances, that the separation was a voluntary one. (Matter of Malaspina [Corsi], 309 N. Y. 413, affg. 285 App. Div. 564.) Decision of the Unemployment Insurance Appeal Board unanimously affirmed, without costs. Present — Poster, P. J., Bergan, Coon, Halpern and Zeller, JJ.